Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-133110 on Form 424B3 and Nos. 333-133108, 333-143782, 333-159399, and 333-159400 on Form S-8 of American CareSource Holdings, Inc. of our report dated March 31, 2015, relating to our audit of the consolidated financial statements which appear in this Annual Report on Form 10-K of American CareSource Holdings, Inc. for the year ended December 31, 2014. /s/ McGladrey LLP Des Moines, Iowa March 31, 2015
